UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7191



HOWARD CLEVELAND, JR.,

                                                Petitioner - Appellant,

          versus


STEVE DOBSON,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-00-641-1)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Cleveland, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard Cleveland, Jr., seeks to appeal the district court’s

order and judgment denying relief on his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 2001).    We dismiss the appeal

for lack of jurisdiction because Appellant’s notice of appeal was

not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on May 9,

2001.   Cleveland’s notice of appeal was filed on July 4, 2001, the

earliest date Cleveland could have submitted the notice to prison

officials for mailing.   Because Appellant failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         DISMISSED


                                 2